      Case 1:20-cv-00557-MU Document 1 Filed 11/19/20 Page 1 of 5                      PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 EAGLE BULK PTE LTD,                                )
                                                    )
 Plaintiff,                                         )
                                                    )
 v.                                                 )            1:20-cv-557
                                                        CASE NO. __________________
                                                    )
 SALT SOURCE, LLC,                                  )
                                                    )
 Defendants.                                        )

                                            COMPLAINT

          COMES NOW Plaintiff Eagle Bulk Pte. Ltd. (“Plaintiff”), by and through its undersigned

counsel, and for its Complaint against Defendant Salt Source, LLC (“Defendant”) alleges as

follows:

                                            THE PARTIES

          1.     Plaintiff is a corporation, or business entity in the nature of a corporation, organized

and existing under the laws of Singapore. Plaintiff is engaged in the business of providing

transportation services via ocean shipping.

          2.     Defendant is a foreign corporation, registered to conduct business in the State of

Alabama, with its principal place of business in Minnesota.

                                   JURISDICTION AND VENUE

          3.     Subject matter jurisdiction is properly exercised pursuant to 28 U.S.C. § 1332.

Plaintiff is a foreign corporation, or business entity in the nature of a corporation, organized and

existing under the laws of Singapore. Defendant is a corporate citizen of Minnesota (corporate

formation and principle place of business). Thus, the parties are diverse.




44554600 v1
    Case 1:20-cv-00557-MU Document 1 Filed 11/19/20 Page 2 of 5                      PageID #: 2




          4.    Furthermore, this dispute concerns a breach of contract in the amount of

$309,312.63 (as near as same can presently be estimated), so the amount in controversy

requirement is met.

          5.    Venue is appropriate in this District, inasmuch as a substantial part of property that

is the subject of the action is situated in the District. 28 U.S.C. § 1391(b).

                                               FACTS

          6.    Plaintiff is engaged in the business of providing transportation services via ocean

shipping.

          7.    Plaintiff and Defendant entered into a Contract of Affreightment (COA) dated

January 10, 2020, the terms of which called for shipment of four (4) cargoes of salt. The shipments

were to be “fairly evenly spread between March / December 2020,” pursuant to the agreed rate

and terms of the COA.

          8.    Defendant only nominated one cargo for shipment under the COA. Despite notice

and Plaintiff’s ability to perform under the COA, Defendant failed to nominate the balance of the

cargoes contemplated by the COA.

          9.    As a direct and proximate result of this breach of the COA, Plaintiff has been

damaged in the following manner: (1) $44,312.63 for services provided vis-à-vis the M/V

GLADIATOR; (2) $265,000 arising from Defendant’s failure to nominate cargo for a second

lifting under the COA; (3) costs and expenses associated with the foregoing – including attorney’s

fees, and (4) other damages which will be demonstrated at the arbitration of this matter.

          10.   The COA calls for disputes arising therefrom to be resolved by arbitration in New

York conducted under the Arbitration Rules of the Society of Maritime Arbitrators. Plaintiff has

invoked the arbitration clause and demanded arbitration; each party has nominated an arbitrator to



44554600 v1                                       2
    Case 1:20-cv-00557-MU Document 1 Filed 11/19/20 Page 3 of 5                                       PageID #: 3




the panel and the two arbitrators have agreed on a third. The panel is thus fully formed, and arbitral

proceedings are – or soon will be – underway.

          11.        Plaintiff demands security in aid of arbitration, and seeks pre-judgment attachment

of Defendant’s property located in this District; to wit, 9,373.11 metric tons of salt located at

Millard Maritime’s Terminal in Theodore, Alabama.1

                     FIRST CAUSE OF ACTION:
 WRIT OF ATTACHMENT FOR DAMAGES / SECURITY IN AID OF ARBITRATION

          12.        Plaintiff repeats and re-alleges paragraphs 1 through 11 set out hereinabove.

          13.        Plaintiff performed all conditions precedent, or was otherwise willing, ready and

able to do so, according to the above-described COA.

          14.        Defendant breached the COA by its failure to perform as required thereunder.

          15.        As a direct and proximate result thereof, Plaintiff has suffered damages in the

amount of $309,312.63, as near as same can presently be estimated.

          16.        The parties will arbitrate their dispute as required by the COA.

          17.        Plaintiff demands security in aid of arbitration to secure the debt and/or damages

caused by Defendant’s breach of the COA. The use of pre-judgment (arbitral) attachment is

appropriate. See Fed. R. Civ. P. 64 (“Seizure of Person or Property”); see also Ala. Code § 6-6-

120 (“In Aid of Pending Action”).2



          1
          The market value of the commodity is $33.00/metric ton. The attachment of 9,373.11 metric tons will
provide security for the damages claimed by Plaintiff. (9,373.11 metric tons x $33.00/metric tons = $309,312.63).

          2
              Ala. Code § 6-6-120 provides:

                     When an action has been commenced by the filing of a complaint, whether a
                     summons has been executed or not, the plaintiff, his agent, or attorney may, at any
                     time before judgment, sue out an attachment in aid of such action, upon making
                     affidavit and giving bond, as is required in the issue of original attachments, and
                     all proceedings on such attachments must be conducted as are proceedings on
                     original attachments. Such attachment may be sued out in any case in which an

44554600 v1                                                  3
    Case 1:20-cv-00557-MU Document 1 Filed 11/19/20 Page 4 of 5                           PageID #: 4




          18.    Pursuant to Ala. Code § 6-6-41, attachments may issue:

                 (1) To enforce the collection of a debt, whether it be due or not, at the time
                 the attachment is taken out;

                 (2) For any moneyed demand, the amount of which can be certainly
                 ascertained;

                 (3) To recover damages for a breach of contract, when the damages are not
                 certain or liquidated; or

                 (4) When the action sounds in damages merely.

          19.    Filed simultaneously herewith is a Motion to for Writ of Attachment.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for the following relief:

        1.      That process in due form of law issue, causing the Defendant to appear and answer
all matters as aforesaid;

        2.      That Writ of Attachment issue, directing the U.S. Marshall to seize, levy and hold
that certain property of Defendant now located in this District; to wit: 9,373.11 metric tons of salt
located at Millard Maritime’s Terminal in Theodore, Alabama; and,

          3.     For all other, further and different relief which justice may so require.

          Respectfully submitted this 19th day of November 2020.


                                          Respectfully submitted,

                                          /s/ John P. Kavanagh, Jr.
                                          JOHN P. KAVANAGH, JR.
                                          CHRISTINE N. BURNS
                                          THOMAS W. GRIFFIN
                                          Attorneys for Plaintiff Eagle Bulk PTE LTD




                 original attachment may be sued out and may be issued by the officer having
                 authority to issue original attachments.




44554600 v1                                          4
    Case 1:20-cv-00557-MU Document 1 Filed 11/19/20 Page 5 of 5   PageID #: 5




OF COUNSEL

Burr & Forman LLP
11 North Water Street
Suite 22200
Mobile, AL 36602
Tel: (251) 345-8246
Fax: (251) 706-2408
Email: jkavanagh@burr.com
        cburns@burr.com
        tgriffin@burr.com




44554600 v1                            5
